Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 03/26/2021
Applicant's arguments filed 03/26/2021 have been considered but they are not persuasive.
Except for the proposed claim 11 amendment, the proposed amendment includes the independent claim(s) with new subject matter. The new subject matter necessitates a need for further consideration and/or search.
Also, the arguments filed 03/26/2021, are mainly directed to the new subject matter; and absent any further teaching as to why or how the previous rejection(s) are improper the Examiner does not find the argument(s) persuasive and maintains the rejection(s).
/ANTHONY R SHUMATE/           Primary Examiner, Art Unit 1776